DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 12/21/2021 in which claims 1 and 11 are currently amended. By this amendment, claims 1-20 are still pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,8-9,11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inskeep et al., (Inskeep) CA 3064303 in view of Richardson et al., (Richardson) US 2009/0174362.
Regarding claims 1 and 11: Inskeep discloses and shows in Figs. 2, and 7-11: An automobile jumpstart adapter(combination power tool battery pack coupled with integrated DC-DC switching regulator and high output power switch; page 2, lines 16-26 and page 8, lines 9-10 and 28-34) comprises: an enclosure having a shell (main body enclosure 13 having a shell construed as docking bay 10, see Fig. 1, page 8, line 20) comprising an input terminal(23; see Fig. 2 and page 5, lines 1-4) a jumpstart output terminal(energy output electrical conductors 8 provide output to depleted battery 16 of load/external battery), and a circuit board(4)(see Fig. 2) disposed within the shell(13)(note shell and enclosure can be used interchangeably); an integrated circuit(microprocessor are typically integrated in circuitry within the jumpstart apparatus) comprising a voltage identification circuit(12)(as performed by microprocessor 12, as microprocessor are equipped with input pins performing voltage detection and voltage identification. Note- Internal microprocessor 12 is programmed to control operation of switching regulator circuit 4, as well as the general operation of the disclosed system and method. With tool battery back 1 properly connected within docking bay 10, a signal can be provided to microprocessor 12 which causes microprocessor 12 to run a diagnostic of tool battery pack 1. The diagnostic generally checks the health of battery pack 1 and can guide the user whether or not tool battery pack 1 has sufficient energy to engage an external load 16 or whether recharging of tool battery pack 1 is necessary prior to commencing the charging sequence for charging external load 16. Any diagnostic results can be related to or displayed by a LCD display 17 on the main body enclosure 13. Preferably, the boost system is connected to the depleted battery during the diagnostics. In addition to confirming a proper connection for tool battery pack 1 within docking bay 10, the system also checks and/or confirms that an output load 16 is also properly connected, prior to engaging the charging process. As part of this checking/confirmation, microprocessor 12 can run a diagnostic of output load 16 via I/O data lines. Preferably, microprocessor checks the condition of whether a proper connection exist between the external load 16 and battery clamps or clips 9 (collectively "clamps") and if a proper connection exist; see page 5, line 1 to page 6, line 2) and a voltage conversion circuit(DC-DC switching regulator 4; page 6, lines 8-16); wherein the input terminal(23) is configured to electrically connect(page 5, lines 17-20) to a portable battery output terminal (battery pack 1 has outputs terminals (2,3))and the jumpstart output terminal(9), the voltage identification circuit(as performed by internal microprocessor 12) identifies an appropriate output voltage corresponding to a vehicle battery(16) and the voltage conversion circuit(4) converting power from the portable battery(1) to the appropriate output voltage(page 5, lines 14 –page 6, line 3 and  page 6, lines 8-16).
Inskeep does not expressly teach the limitations of, “a polarity detection circuit disposed within the shell, the polarity detection circuit being in electrical communication with the integrated circuit board”.
Richardson discloses factual evidence of, a polarity detection circuit (24)(note- A reverse voltage sensor 24 monitors the polarity of the jumper cables on line 26 which are connected to the vehicle's electrical system 28; see ¶[0006], [0012]) disposed within the shell(10)(note-apparatus (10) has an enclosure or some sort of housing), the polarity detection circuit(24) being in electrical communication(note- the mere fact that a reverse voltage LED 48 is illuminated when the microprocessor 12 determines that a reverse voltage jumper cable voltage is detected by reverse voltage sensor 24 is an indication that the polarity detection circuit (24) is in communication with the integrated circuit; see ¶[0014])) with the integrated circuit board(microprocessor 12)(note-the integrated circuit which comprises the microprocessor 12 is connected(see Fig. 1) and is controlling (via output signal 58 in response to signals output by vehicle sensor 30 as I and input at pin 34 at ADC3, see Figs. 2B & 2D and as H at pin 32 at ADC5 see Figs. 2B & 2D from vehicle voltage sensor(30) and vehicle reverse voltage and polarity sensor (24) indicating the presence of a vehicle battery at said output port and proper polarity connection of positive and negative terminals of said vehicle battery with said positive and negative polarity outputs. Furthermore Fig. 2C clearly shows line H which carries a signal from reverse voltage sensor 24 and line I which carries a signal from vehicle sensor 30. Fig. 2D shows an image of the microcontroller which includes inputs H and I).
Furthermore, Richardson discloses that the integrated circuit (12) comprising a voltage identification circuit (vehicle voltage sensor 30) and a voltage conversion circuit (LM7805 is a 5V regulator although not labeled; see Fig. 2A).
Inskeep and Richardson are battery jumpstart apparatus analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Richardson by including in the apparatus of Inskeep, an integrated circuit comprising a voltage identification circuit and a voltage conversion circuit and further a polarity detection circuit disposed within the shell, the polarity detection circuit being in electrical communication with the integrated circuit board, as recited, in order to make the unit compact and light in weight by minimizing the number of parts and lowering the manufacturing cost as is well known in the art. 
Accordingly claims 1 and 11 would have been obvious.
Regarding claim 2, Inskeep in view of Richardson discloses all the claimed invention as set forth and discussed above in claim 1. Inskeep further discloses, wherein the shell further comprises a power base (main body enclosure 13 comprises a docking bay 10) configured to receive the portable battery(1)(see page 4, lines 28-33) , and the input terminal(23) is located on the power base(see Fig. 2).
Regarding claim 12, Inskeep in view of Richardson discloses all the claimed invention as set forth and discussed above in claim 11. Inskeep further discloses, further comprising locking(via latch 11)(see page  the portable battery(1) into the shell(see Fig. 1)(note- Tool battery pack 1 preferably can be provided with a mechanical latch 11 for locking and releasing when attaching tool battery pack 1 to a docking bay 10 on main body enclosure 13; see page 4, lines 28-33)
Regarding claim 3, Inskeep in view of Richardson discloses all the claimed invention as set forth and discussed above in claim 2. Inskeep further discloses, wherein a locking structure(mechanical latch 11) is disposed between the power base(10) and the portable battery(1)(see Fig. 1).
Regarding claim 4, Inskeep in view of Richardson discloses all the claimed invention as set forth and discussed above in claim 1. Inskeep further discloses, wherein a locking structure(mechanical latch 11) is configured to secure the shell(13) to the portable battery(1) when the portable battery is electrically connected to the input terminal(see page 4, lines 22-33).
Regarding claim 8, Inskeep in view of Richardson discloses all the claimed invention as set forth and discussed above in claim 1. Inskeep further discloses, wherein the shell further comprises a power switch(18)(note- high output power switch to provide jump start assistance to a depleted system; see page 8, lines 11-12) and a power indicator(17), the power switch (18)and the power indicator(17) respectively connected to the circuit board(4)(see Fig. 2 and page 7, lines 23-34).
Regarding claim 9, Inskeep in view of Richardson discloses all the claimed invention as set forth and discussed above in claim 1. Inskeep further discloses, wherein the shell further comprises one or more of a Universal Serial Bus (USB) interface(22), a USB indicator, or a USB switch, and wherein the USB interface and the jumpstart output terminal(9) are arranged on one side of the shell(as seen Figs. 1-2).
Regarding claim 20, Inskeep in view of Richardson discloses all the claimed invention as set forth and discussed above in claim 11. Inskeep further discloses, further comprising powering, through a USB interface(22) disposed upon the shell, a device(depleted battery 16 of vehicle) using power from the portable battery(1).
Claims 5-6,13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inskeep et al., (Inskeep) CA 3064303 in view of  Richardson US 2009/0174362 and in further view of KSR.
Regarding claims 5,13,14, and 15, Inskeep in view of Richardson discloses all the claimed invention as set forth and discussed above in claim 4. However, Inskeep does not teach the limitations of, wherein the locking structure comprises one or more convex ribs and one or more grooves, and the one or more convex ribs extending from one or another of the shell or the portable battery, and the one or more grooves extending from the other of the shell or the portable battery, wherein the one or more convex ribs are inserted into the one or more grooves when the portable battery output terminal is electrically connected to the input terminal. Instead, (11) provided for locking and releasing when attaching the battery pack (1) to a docking bay(10) on the main enclosure (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of, wherein the locking structure comprises one or more convex ribs and one or more grooves, and the one or more convex ribs extending from one or another of the shell or the portable battery, and the one or more grooves extending from the other of the shell or the portable battery, wherein the one or more convex ribs are inserted into the one or more grooves when the portable battery output terminal is electrically connected to the input terminal, as recited, since all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. , 82 USPQ2d 1385 (2007). The court has held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985); and Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
The use of convex ribs to effectuate the mechanic coupling of the battery pack to the jump starter apparatus would have been obvious to try since a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results and when a device or technology is available in one field of endeavor, design incentives 
Regarding claims 6,16, 17, and 18 Inskeep in view of Richardson discloses all the claimed invention as set forth and discussed above in claim 5. However, the combination of Inskeep and Richardson does not teach the limitations of, wherein the locking structure further includes one or more notches and one or more elastic clamping blocks, the one or more notches a 1173055377.1Attorney Docket No.: 106267-645430-7000US00part of one or another of the shell or the portable battery, and the one or more elastic clamping blocks from the other of the shell or the portable battery, wherein the one or more elastic clamping blocks are inserted into the one or more notches when the portable battery output terminal is electrically connected with the input terminal. Instead, Inskeep discloses a mechanical latch (11) provided for locking and releasing when attaching the battery pack (1) to a docking bay(10) on the main enclosure (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had, the locking structure further in the apparatus of Inskeep as modified by Richardson includes one or more notches and one or more elastic clamping blocks, the one or more notches a 1173055377.1Attorney Docket No.: 106267-645430-7000US00part of one or another of the shell or the portable battery, and the one or more elastic clamping blocks from the other of the shell or the portable battery, wherein the one or more elastic clamping blocks are inserted into the one or more notches when the portable battery output terminal is electrically connected with the input terminal, as recited, in order to effectuate a quick and easy mechanical coupling of the battery pack to the jump starter apparatus. Such modifications would have been obvious to try since a combination of familiar elements according to known methods is likely to be obvious when it .
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inskeep et al., (Inskeep) CA 3064303 in view of Richardson US 2009/0174362 and in further view of Clarke et al., (Clarke) US 2020/0072177.
Regarding claims 7 and 19, Inskeep in view of Richardson discloses all the claimed invention as set forth and discussed above in claims 1 and 11 respectively. Inskeep further discloses, wherein the circuit board(4) further comprises at least one of a short circuit protection circuit, a reverse connection protection circuit, or a reverse charging protection circuit(note- circuit board 4 comprises microprocessor 12 which, in addition to confirming a proper connection for tool battery pack 1 within docking bay 10, the system also checks and/or confirms that an output load 16 is also properly connected, prior to engaging the charging process. As part of this checking/confirmation, microprocessor 12 can run a diagnostic of output load 16 via I/O data lines. Preferably, microprocessor checks the condition of whether a proper connection exist between the external load 16 and battery clamps or clips 9 (collectively "clamps") and if a proper connection exist ; see page 5, line 1 to page 6, line 2). Richardson further discloses a circuit board further comprising at least one of a short circuit protection circuit, a reverse connection protection circuit (24), or a reverse charging protection circuit
However, Inskeep in view of Richardson does not expressly teach, “wherein the reverse connection protection circuit is connected to a buzzer”. Richardson does teach an audible (70) that may be provided whenever the microprocessor detects any operational, sensor or internal fault( see Richardson; ¶[0014])
Clarke discloses factual evidence of, wherein the reverse connection protection circuit is connected to a buzzer(¶[0099]).
Inskeep, Richardson and Clarke are battery booster analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Clarke into the apparatus of Inskeep as modified by Richardson, by having the reverse connection protection circuit connected to a buzzer, as recited, to provide an additional safety feature for the booster and the user, such as avoiding the battery catching fire or exploding.
Accordingly claims 7 and 19 would have been obvious.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inskeep et al., (Inskeep) CA 3064303 in view of Richardson et al., (Richardson) US 2009/0174362 and in further view of CN 202651833 (hereinafter “Ref 1”)
Regarding claim 10, Inskeep in view of Richardson does not teach the limitations of, the jumpstart adapter further comprising a dust cover for shielding the USB interface and the jumpstart output terminal.
Ref 1 discloses factual evidence of, the jumpstart further comprising a dust cover(41) for shielding the USB interface(3) and the jumpstart output terminal(see Figs. 2-5 and attached translation; abstract and ¶[0011],[0019], and [0021]).
Inskeep, Richardson and Ref 1 are portable battery charger analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail of the teachings of Ref 1 by having the jumpstart adapter of Inskeep as (abstract).
Accordingly claim 10 would have been obvious.
Response to Arguments
Applicant’s arguments with respect to claim(s) claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s representative argue that Inskeep fails to teach:
A: “an integrated circuit comprising a voltage identification circuit and a voltage conversion circuit”.
Examiner respectfully disagrees and submits that Inskeep teaches an integrated circuit (microprocessor 12)(note-microprocessor are typically integrated in circuitry within the jumpstart apparatus) comprising a voltage identification circuit( as performed by microprocessor 12) and a voltage conversion circuit(regulator 4 is a voltage converter). Furthermore, newly found art to Richardson discloses factual evidence of an integrated circuit comprising a voltage identification circuit (30) and a voltage converter (LM7805 is a 5V regulator although not labeled; see Fig. 2A).
Applicant’s representative further argues that:
B:Inskeep fails to teach “a polarity detection circuit disposed within the shell, the polarity detection circuit being in electrical communication with the integrated circuit board”.
Examiner respectfully submits that newly found art to Richardson discloses a polarity detection circuit(24) disposed within the shell(apparatus 10 is provided with a housing/casing or shell/enclosure thereon), the polarity detection circuit(24) being in electrical communication with the integrated circuit board(12)(note-the integrated circuit which comprises the microprocessor 12 is connected(see Fig. 1) and is controlling (via output signal 58 in response to signals output by vehicle sensor 30 as I and input at pin 34 at ADC3, see Figs. 2B & 2D and as H at pin 32 at ADC5 see Figs. 2B & 2D from vehicle voltage sensor(30) and vehicle reverse voltage and polarity sensor (24) indicating the presence of a vehicle battery at said output port and proper polarity connection of positive and negative terminals of said vehicle battery with said positive and negative polarity outputs. Furthermore Fig. 2C clearly shows line H which carries a signal from reverse voltage sensor 24 and line I which carries a signal from vehicle sensor 30. Fig. 2D shows an image of the microcontroller which includes inputs H and I)
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 14, 2022